DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on 4/18/2022 and 7/19/2022 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

Status of claims
Applicant’s response filed 7/18/2022 has been entered.  
Claims 3- 6, 9-10, 13-14, 16, 22, 25-28, 30-33, 43-45 had been canceled.
Claim 1 has been amended.
Note: On 12/7/2021, applicant elected species without traverse:
Election 1. Applicant elects c) gold particle (from a) said particle is a tungsten, platinum or gold particle; or b) said particle has a size of between about 0.5 m and about 1.5 m; or c) said particle has a size of about 0.6 pm, about 0.7 pm, or about 1.3 pm; d) a plurality of particles coated or applied with the site-specific nuclease are delivered to the explant; or e) the amount of particles delivered to the explant is between about 50 g and about 5000 g, or between about 50 ug and about 2000 g, or between about 50 g and about 1000 g, or between about 50 g and about 500 pg, or between about 100 pg and about 500 pg, claim 2);
Election 2. Applicant elects Cpf1 (from Ribonucleoprotein, Casi, Cas1B, Cas2, Cas3, Cas4, Cas5, Cas6, Cas7, Cas8, Cas9, Csnl, Csxl2, Cas10, Csyl, Csy2, Csy3, Csel, Cse2, Cscl, Csc2, Csa5, Csn2, Csm2, Csm3, Csm4, Csm5, Csm6, Cmrl, Cmr3, Cmr4, Cmr5, Cmr6, Csbl, Csb2, Csb3, Csxl7, Csxl4, CsxlO, Csxl6, CsaX, Csx3, Csxl, Csxl5, Csfl, Csf2, Csf3, Csf4, Cpfl, CasX, CasY, CasZ, Argonaute protein (Note: above are RNA-guided nucleases), or the site-specific nuclease is not a guided nuclease: meganuclease, zinc-finger nuclease (ZFN), recombinase, transposase, or transcription activator-like effector nuclease (TALEN), claims 10-11, 15, 17-18);
Election 3. Applicant elects b3) the donor template region comprises an insertion sequence and at least one homology sequence for integration of the insertion sequence into the genome of the plant at or near the target site of the site-specific nuclease (not electing a3) the donor template a mutation for introduction of the mutation in the genome of the plant at or near the target site of the site-specific nuclease through template-mediated repair, claim 21); 
Election 4. Applicant elects a4) selectable marker gene (from a4) selectable marker gene; b4) screenable marker gene; or c4) an adenylyltransferase (aadA) gene, a neomycin phosphotransferase (nptI) gene, a hygromycin phosphotransferase (hpt, hph or aph IV), 5-enolpyruvylshikimate-3-phosphate synthase (EPSPS) gene, a bialaphos resistance (bar) gene, a phosphinothricin N- acetyltransferase (pat) gene, a green fluorescent protein (GFP), or a P-glucuronidase (GUS) gene, claim 29); 
Election 5. Applicant elects (ii) a polynucleotide comprising a transgene or marker gene (from (i) a guide RNA (gRNA), (ii) a polynucleotide comprising a transgene or marker gene, (iii) a polynucleotide comprising a transgene encoding a non-coding RNA molecule or guide RNA, or (iv) a donor template, claim 41). 
In summary, claims 1-2, 7-8, 19-21, 23-24, 29, 34-42 are examined in the office action.  Non-elected species are withdrawn. Claims 11-12, 15, 17-18 were/are exclusively drawn to non-elected species, thus, were/are withdrawn. 

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration. See “Response to Arguments” at the end of office action. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 3/1/2022, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 7/18/2022 have been thoroughly considered but are not deemed fully persuasive.

Claim Rejection-Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2, 7-8, 19-21, 23-24, 29, 34-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 12-13, 41-42, 49, 51-52, 56-58, 60-63 of co-pending Application 17045747 (amended 7/18/2022).  
The instant application shares multiple inventors with co-pending application. Monsanto Technology LLC is the applicant of both applications. 
Co-pending Application 17045747 claims (amended 7/18/2022):  
1. A method of editing a genome of a plant, comprising:
a) delivering to a mature plant embryo explant a recombinant DNA construct comprising a sequence encoding a site-specific nuclease, wherein a) the site-specific nuclease is a ribonucleoprotein; b) the site-specific nuclease is Casl, CaslB, Cas2, Cas3, Cas4, Cas5, Cas6, Cas7, Cas8, Cas9, Csnl, Csxl2, CaslO, Csyl, Csy2, Csy3, Csel, Cse2, Cscl, Csc2, Csa5, Csn2, Csm2, Csm3, Csm4, Csm5, Csm6, Cmrl, Cmr3, Cmr4, Cmr5, Cmr6, Csbl, Csb2, Csb3, Csxl7, Csxl4, CsxlO, Csxl6, CsaX, Csx3, Csxl, Csxl5, Csfl, Csf2, Csf3, Csf4, Cpf1, CasX, CasY, CasZ, an Argonaute protein, or a homolog or modified version thereof; c) the site-specific nuclease is not a guided nuclease; or d) the site- specific nuclease is a meganuclease, a zinc-finger nuclease (ZFN), a recombinase, a transposase, or a transcription activator-like effector nuclease (TALEN), wherein the sequence is operably linked to a plant-expressible promoter; and 
b) regenerating a plant from the mature plant embryo explant, wherein the regenerated plant comprises an edit or site-directed integration at or near the target site of the site- specific nuclease in the genome of at least one cell of the regenerated plant.  
2. The method of claim 1, wherein the recombinant DNA construct is delivered to the mature plant embryo explant via bacterially mediated transformation or particle bombardment.  
3. he method of claim 2, wherein a) the recombinant DNA construct is delivered to the mature plant embryo explant via Agrobacterium mediated transformation; b) a T-DNA transformation vector comprising the recombinant DNA construct is delivered to the mature plant embryo explant; or c) a particle coated or applied with the recombinant DNA construct is delivered to the mature plant embryo explant via particle bombardment.  
7. The method of claim 3, wherein a) said particle is a tungsten, platinum or gold particle; b) said particle has a size of between about 0.5 pm and about 1.5 pm; c) 2 US ACTIVE\120563709\V-1said particle has a size of about 0.6 pm, about 0.7 pm, or about 1.3 pm; d) a plurality of particles coated or applied with the recombinant DNA molecule are delivered to the mature plant embryo explant via particle bombardment; or e) the amount of particles delivered to the explant is between about 50 p g and about 5000 pg, or between about 50 p g and about 2000 p g, or between about 50 pg and about 1000 pg, or between about 50 pg and about 500 pg, or between about 100 pg and about 500 pg.  
12. The method of claim 1, further comprising: c) identifying a regenerated plant having at least one cell comprising the edit or site- directed integration at or near the target site of the site-specific nuclease.  
13. The method of claim 12, wherein the identifying step comprises: i) identifying a regenerated plant having the edit or site-directed integration based on a phenotype or trait; or ii) identifying a regenerated plant having the edit or site-directed integration based on a molecular assay.  
41.  The method of claim 1, wherein a) the recombinant DNA construct further comprises a marker gene; b) the recombinant DNA construct further comprises a transcribable DNA sequence encoding a guide RNA, wherein the transcribable DNA sequence is operably linked to a second plant-expressible promoter; or c) the recombinant DNA construct further comprises a donor template region.  
42. The method of claim 41, wherein said marker gene a) is a selectable marker gene, b) is a screenable marker gene; or c) comprises an adenylyltransferase (aadA) gene, a neomycin phosphotransferase (nptII) gene, a hygromycin phosphotransferase (hpt, hph or aph IV), 5-enolpyruvylshikimate-3-phosphate synthase (EPSPS) gene, a dicamba monooxygenase (DMO) gene, a bialaphos resistance (bar) or phosphinothricin N-acetyltransferase (pat) gene, a green fluorescent protein (GFP), or a 0-glucuronidase (GUS) gene.  
49. The method of claim 41, wherein a) the donor template region comprises a homology sequence comprising a mutation for introduction of the mutation in the genome of the plant at or near the target site of the site-specific nuclease through template- mediated repair; or b) the donor template region comprises an insertion sequence and at least one homology sequence for integration of the insertion sequence into the genome of the plant at or near the target site of the site-specific nuclease.  
51. The method of claim 49, wherein the insertion sequence comprises a transgene comprising a coding sequence or a transcribable DNA sequence operably linked to a plant-expressible promoter.  
52. The method of claim 5 1, wherein the transgene comprises a gene of interest, a protein coding sequence, a transcribable DNA sequence encoding a non-coding RNA molecule, or a marker gene.  
56. The method of claim 1, further comprising: C) selecting a regenerated plant having a marker gene, wherein the marker gene is co- delivered with the recombinant DNA molecule.  
57. The method of claim 56, wherein the marker gene is a selectable marker gene.  
58. The method of claim 57, wherein a) the selecting step comprises treating the mature embryo explant, or a shoot and/or root culture or plantlet regenerated therefrom, with a selection agent; or b) the selectable marker gene is an adenylyltransferase (aadA) gene.  
60. The method claim 1, wherein said plant is a dicot plant.  
61. The method of claim 60, wherein said plant is a soybean plant.  
62. The method of claim 1, wherein the mature embryo explant comprises, prior to the delivering step, one or more of the following: (i) a guide RNA (gRNA), (ii) a polynucleotide comprising a transgene or marker gene, (iii) a polynucleotide comprising a transgene encoding a non-coding RNA molecule or guide RNA, and/or (iv) a donor template.  
63. The method of claim 1, wherein a) the mature embryo explant is a dry, wet, or dried wet excised explant; b) the mature embryo explant has a moisture content within a range from about 3% to about 25%; or c) the mature embryo explant is excised from a plant seed having a moisture content within a range from about 3% to about 25%.  
Although the claims at issue are not identical, they are not patentably distinct from each other because:  
Instant claims 1-2 claim the same subject matter as co-pending claims 1-3 and 7.  
Instant dependent claims 7-8, 35-36, 39-42 claim the same subject matter as co-pending dependent claims 12-13, 56-57, 60-63.  
Instant claims 19-21, 23-24, 29 are obvious variants of co-pending claims 16, 41-42, 49, 51-52, because co-pending claim 16 is narrower and more specific than instant claim 19, co-pending claims 41 and 49 overlap with instant claims 20-21. Co-pending dependent claims 42, 51-52 claim the same subject matter and have the same claim language as instant dependent claims 23-24, 29 do.  
Instant claim 34 overlaps with co-pending claim 25 regarding donor template and transgene and location thereof. 
Instant claims 37-38 (and claims 35-36) claim the same subject matter of co-pending claims 58 (and claims 56-57), thus, are obvious variants of the co-pending claims. 
	Therefore, the instant claims and co-pending claims are obvious variants over each other. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1-2, 7-8, 19-21, 23-24, 29, 35-40, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al (WO 2018085693, published 5/11/2018, filed 11/3/2017, priority 11/4/2016 to US62418078), in view of Begemann et al (Precise insertion and guided editing of higher plant genomes using Cpf1 CRISPR nucleases. Nature Scientific Reports. 1-6, 2017). 
Amended claim 1 is drawn to a method comprising: 
a) delivering to a mature plant embryo explant a particle coated or applied with a site- specific nuclease or a nucleic acid encoding the site-specific nuclease, wherein the site- specific nuclease is cpf1 (elected species); and 
b) regenerating a plant from the mature plant embryo explant, wherein the regenerated plant comprises an edit or a site-directed integration at or near the target site of the site-specific nuclease in the genome of at least one cell of the regenerated plant.  
For editing a genome of a plant (preamble). 
Dependent claims
Claim 2 limits claim 1: said particle is gold particle (elected species). 
Claim 7 limits claim 1, further comprising: c) identifying a regenerated plant having at least one cell comprising the edit or site-directed integration at or near the target site of the site-specific nuclease.  
Claim 8 limits claim 7, wherein the identifying step comprises 
i) identifying a regenerated plant having the edit or site-directed integration based on a phenotype or trait; or ii) identifying a regenerated plant having the edit or site-directed integration based on a molecular assay.  
Claim 19 limits claim 1: the particle is further coated or applied with a polynucleotide molecule.  
Claim 20 limits claim 19, wherein the polynucleotide molecule is a donor template.  
Claim 21 limits claim 20, wherein the donor template comprises b) an insertion sequence and at least one homology sequence for integration of the insertion sequence into the genome of the plant at or near the target site of the site-specific nuclease (elected species).  
Claim 23 limits claim 21, wherein the insertion sequence comprises a transgene comprising a coding sequence or a transcribable DNA sequence operably linked to a plant-expressible promoter.   
Claim 24 limits claim 23, wherein the transgene comprises a gene of interest, a protein coding sequence, a transcribable DNA sequence encoding a non-coding RNA molecule, or a marker gene.    
Claim 29 limits claim 24, wherein said marker gene is a) is a selectable marker gene (elected species). 
Claim 35 limits claim 1, further comprising 5selecting a regenerated plant having a marker gene, wherein the marker gene is co-delivered with the site-specific nuclease or the nucleic acid encoding the site-specific nuclease.   
Claim 36 limits claim 35, wherein the marker gene is a selectable marker gene.   
Claim 37 limits claim 36, wherein the selecting step comprises treating the mature embryo explant, or a shoot and/or root culture or plant regenerated therefrom, with a selection agent. 
Claim 38 limits claim 36, wherein the selectable marker gene is an adenylyltransferase (aadA) gene.  
Claims 39-40 limit claim 1, wherein said plant is a dicot plant, particularly a soybean plant.  
Claim 42 limits claim 1, wherein a) the mature embryo explant is a dry, wet, or dried wet excised explant; b) the mature embryo explant has a moisture content within a range from about 3% to about 25%; or c) the mature embryo explant is excised from a plant seed having a moisture content within a range from about 3% to about 25%.  
According to specification (PG pub [0021]), mature plant embryo explant includes but is not limited to excised embryo from dry seed including that is wetted or imbibed.  

Shultz et al teach a method of altering/editing a genome of a plant comprising:
delivering DNA encoding RNA-guide site-specific nuclease into excised soybean embryo (reading on mature plant embryo explant) by gold particle bombardment (Example 7, [00123]).  
Shultz et al teach specifically teach that prior to bombardment, the gold particles were coated with the DNA (Example 7, [00128]). 
After such bombardment, the bombarded/edited explants were moved to elongation-regeneration medium (Example 7, [00129]), thus, the explants were regenerated to a plant.  
After the bombardment, the bombarded/edited explant were assayed by PCR in the site-specific edited genome region, confirming/identifying the explant and plant comprising an edit or a site-directed integration (Example 7, [00131]). 
Shultz et al teach and demonstrated bombarding a site-specific nuclease coated gold particle into the mature plant embryo explant, and teach all of the structures and steps of claim 1, except do not explicitly practice bombarding Cpf1 as the site-specific nuclease into the mature plant embryo explant.   
Shultz et al teach that Cpf1, like Cas9, is one of the one of the site-specific nucleases to edit explant including mature plant embryo explant ([0012], [0015], [00122], [00142], claim 18). 
Specifically, Shultz et al suggest in the same Example 7 above ([00132]-[00133]): 
(1) bombarding Cpf1 as one of the site-specific nucleases to mature plant seed/embryo explant, and 
(2) using mature plant embryo, or callus, as explant, to perform the above bombardment.  
Accordingly, Shultz et al teach or suggest all of the structures and steps of claim 1. 
To support Shultz et al, Begemann et al teach and demonstrated bombarding DNA construct encoding and expressing Cpf1 into plant callus/calli, and successfully produced site-specific insertion in the calli and the regenerated plant (p2, last para; p3, 1st to 4th para).  (note: Callus is not considered a mature plant embryo explant. Thus, 102 rejection is not made).   
Begemann et al demonstrated that Cpf1 produced higher rate of site-specific editing/insertion than Cas9 does (Cas9 is the commonly used site-specific nuclease in the art, p3, last para). 
Thus, Begemann et al provides extra motivation for one ordinary skill in the art to perform what Shultz et al suggested.  

Regarding dependent claims, Shultz et al teach using gold particle for bombardment as analyzed above.  The gold particles were about 1.0 micrometer (1.0 um) in size (Example 7, [00128]), the limitation of claim 2.
Shultz et al teach that after such bombardment, the bombarded/edited explants were assayed by PCR in the site-specific edited genome region, confirming/identifying the explant and plant comprising an edit or a site-directed integration (Example 7, [00131]).  PCR is a molecular assay, thus, Thus, Shultz et al teach the limitations of claims 7-8.
Shultz et al teach that guide RNA was co-delivered with the nuclease above (Example 7, [00130]), the limitations of claim 19. 
Regarding claims 20-21, according to instant specification ([0075]), a “donor molecule”, “donor template”, or “donor template molecule” (collectively a “donor template”), which may be a recombinant polynucleotide, DNA or RNA donor template or sequence, is defined as a nucleic acid molecule having a homologous nucleic acid template or sequence (e.g., homology sequence) and/or an insertion sequence for site-directed, targeted insertion or recombination into the genome of a plant cell via repair of a nick or double-stranded DNA break in the genome of a plant cell. 
As analyzed above, Shultz et al teach claim 19 that the particle is further coated or applied with a polynucleotide molecule (guide RNA) in addition to the site-specific nuclease (Example 7, [00130]). 
Shultz et al further teach (as an embodiment) delivering a donor template/a insertion sequence along with the nuclease and guide RNA into plant cells for integration of the insertion sequence into the genome of the plant at or near the target site of the site-specific nuclease by homologous recombination ([0028]), the limitations of claims 20-21. 
Shultz et al teach that a marker gene or/and selectable marker gene (conferring herbicide resistance) is/are delivered together with the site-specific nuclease including promoter driving DNA expression in plant cells ([0020], [0024]-[0025]), the limitations of claims 23-24 and 29. 
Regarding claims 35, the specification does not define marker gene. According to https://www.thefreedictionary.com/Marker+gene, a marker gene means a gene, DNA sequence or gene product whose inheritance can be traced through a pedigree or phylogeny.  Thus, as analyzed above, Shultz et al teach that the bombarded/edited explant were assayed by PCR in the site-specific edited genome region, confirming/identifying the explant and plant comprising flanking sequence indicating an edit or a site-directed integration (Example 7, [00131]).  Thus, the marker gene includes the flanking sequenced by PCR. 
Regarding claims 36-37, Shultz et al teach (as an embodiment) that a marker gene or/and selectable marker gene (conferring herbicide resistance) is/are delivered together with the site-specific nuclease ([0024]-[0025]), and teach expose the transformed explant to herbicide (a selection agent) to select herbicide resistance ([0050]). 
Shultz et al teach using adenylyltransferase as selectable marker for selection ([0099], [00105]), the limitation of claim 38. 
In addition, applicant admitted that using selectable marker genes are taught in multiple granted US patents (cited in instant specification, [0037]), and that using promoters driving expression in plant tissues is commonly understood in the art ([0095]).  
Soybean above (Example 7, [00123]) is a dicot.  Thus, Shultz et al teach claims 39-40.
Shultz et al teach that the particle bombardment and delivery of DNA was to the mature and dry soybean seed that was imbibed ([00126]). According to specification (PG pub [0021]), Shultz et al teach the limitation of claim 42. 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Shultz et al teach and demonstrated bombarding a site-specific nuclease coated gold particle into the mature plant embryo explant, and teach all of the structures and steps of claim 1. Shultz et al additionally suggest (1) bombarding Cpf1 as one of the site-specific nucleases to mature plant seed/embryo explant, and (2) using mature plant embryo, or callus, as explant, to perform the above bombardment.  
Begemann et al teach and demonstrate bombarding DNA construct encoding and expressing Cpf1 into plant callus/calli, and demonstrated that Cpf1 produced higher rate of site-specific editing/insertion than Cas9 does. Thus, Begemann et al provides extra motivation for one ordinary skill in the art to perform what Shultz et al suggested.  
One ordinary skill would have recognized Cpf1 produced higher editing/insertion rate in plant cells after being bombarded than Cas9 did as demonstrated by Begemann et al, and been motivated to use Cpf1 as the site-specific nuclease as taught or suggested by Shultz et al, and to use the same structure and follow each and every step as taught by Shultz et al, to achieve the same expected result as Shultz et al or Begemann et al did.  The expectation of success would have been high, because the method steps are taught and demonstrated success by Shultz et al by successfully bombarding site-specific nuclease into mature plant embryo.  Bombarding Cpf1 into mature plant embryo is not only suggested, but also is expected to be successful. 
Therefore, the invention would have been obvious to one ordinary skill in the art. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al in view of Begemann et al, as applied to claims 1 and 19 above, and further in view of Yau et al (Less is more: strategies to remove marker genes from transgenic plants. BMC Biotechnology 2013, 13:36, 2013). 
Claims 1 and 19 have been analyzed above. 
Claim 34 limits claim 19, wherein the polynucleotide molecule comprises a donor template region and a transgene comprising a coding sequence or a transcribable DNA sequence, wherein the transgene is located outside of the donor template region.  
Shultz et al in view of Begemann et al teach claim 19 but do not teach the limitation of transgene being located outside of the donor template region.  
The concept and method of transgene being located outside of the donor template region is taught in the art. 
According to specification ([0013]), a transgene comprises a gene of interest, protein encoding sequence, or a marker gene. 
Yau et al teach a method of making GM plant (abstract). 
Yau et al teach that selectable marker gene (SMG) is not located at the same site of the donor site (p6, right col, last para; p7, left col, 1st para, fig 3A).  SMG is located outside of GOI (gene of interest, donor) (p7, fig 3A).  
Yau et al teach the advantage being that SMG can be potentially removed, while the donor sequence and the conferred characteristics is maintained (p6, right col, last para).  
One ordinary skill would have recognized that selectable marker gene is/can be located outside of the donor site as taught by Yau et al, and the advantage of easy removal of the marker gene while maintaining the donor also as taught by Yau et al, and been motivated to apply such method as taught by Yau et al to slightly modify the method of Schultz et al in view of Begemann et al, and to take the same advantage.  The expectation of success would have been high, because the method of Shultz et al in view of Begemann et al had been successful in plant cells.  SMG located outside of donor site is common method as taught by Yau et al.   The modification would have been slight that would not be expected to affect the success of Schutz at al. 
Therefore, the claim would have been obvious to one ordinary skill in the art.  

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al in view of Begemann et al, as applied to claim 1 above, and further in view of Srivastava (WO 2015116969, published 8/6/2015, filed 1/30/2015). 
Shultz et al in view of Begemann et al teach claim 1 as analyzed above.
Claim 41 limits claim 1, wherein the mature embryo explant comprises, prior to the delivering step, a polynucleotide comprising a transgene or marker gene (elected species).  
Shultz et al additionally teach that site specific deletion, insertion and replacement/substitution of nucleic acid sequence by using nuclease is common method by in the art ([0049], Example 8, [0134]), but do not explicitly teach bombarding a nuclease into a mature embryo explant comprising existing transgene and/or marker gene for editing the genome of the mature embryo explant.  
Srivastava teaches method of removing a selectable marker genes or marker gene promoter by using site-specific endonuclease (part of the transgene) from transgenic plant cells, for producing better GM plant crops (p1, last 2 paras; p22-24, Material and methods; claim 1), and demonstrated success (Results, p24-26).     
Srivastava teaches that the construct comprising the nuclease is delivered to plant cell (callus) by particle bombardment (p24, 1st para).   
One ordinary skill would have recognized that removing part of the transgene like marker gene is advantageous for GM crops, and been motivated to apply the method of Shultz et al in view of Begemann et al to remove marker gene from transgenic plants as taught by Srivastava, to achieve the expected result.  The expectation of success would have been high, because the method of Shultz et al in view of Begemann et al had been successful in plant cells, and would have been expected to be successful in transgenic plant cells(as had by Srivastava). 
Therefore, the claim would have been obvious to one ordinary skill in the art.


Response to Arguments
Double Patenting 
Applicants submit that, if needed, a Terminal Disclaimer may be filed upon indication of otherwise allowable claims. In view of this, it is respectfully requested that the rejection be held in abeyance until then. 
Applicants’ request to hold a rejection in abeyance does not obviate the rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection. 

Rejection Under 35 U.S.C. § 102(a)(1) 
In view of the claim amendments, the teaching of bombarding Cpf1 to mature plant embryo by Shultz is not considered explicit. The 102 rejection is thus withdrawn. However, the reference is cited in the 103 rejection. 6 
USACTIVE\120549197\V-1 
Rejections Under 35 U.S.C. § 103 
In view of the claim amendments, the 103 rejection include to claims 1-2, 7-8, 19-21, 23-24, 29, 35-40, and 42.  
Applicant argues that the Action does not provide an articulated reasoning with some rational underpinning regarding why one of ordinary skill would have had a motivation to combine the references with a reasonable expectation of success. The Action acknowledges that Begemann teaches bombarding a DNA construct into a plant callus, which is not a mature plant embryo explant as recited in the claims. But the Action does not provide any articulated reasoning why the one of ordinary skill in the art would have been motivated to combine the features of the cited documents and bombard a DNA construct encoding Cpf1 into a mature plant embryo explant instead of a plant callus as taught in Begemann, and that the rejection relies on impermissible hindsight. The combination of the teaching of Shultz and Begemann does therefore not render any of the present claims obvious. 
The arguments have been fully considered but not deemed persuasive.  
Shultz et al teach and demonstrate bombarding a site-specific nuclease coated gold particle into the mature plant embryo explant, and teach all of the structures and steps of claim 1, except do not explicitly practice bombarding Cpf1 as the site-specific nuclease into the mature plant embryo explant.   
Shultz et al teach that Cpf1, like Cas9, is one of the one of the site-specific nucleases to edit explant including mature plant embryo explant. 
Specifically, Shultz et al suggest: (1) bombarding Cpf1 as one of the site-specific nucleases to mature plant seed/embryo explant, and (2) using mature plant embryo, or callus, as explant, to perform the above bombardment.  
To support Shultz et al, Begemann et al teach and demonstrated bombarding DNA construct encoding and expressing Cpf1 into plant callus/calli, and demonstrated that Cpf1 produced higher rate of site-specific editing/insertion than Cas9 does. Thus, Begemann et al provides extra motivation for one ordinary skill in the art to perform what Shultz et al suggested.  
Therefore, the claims would have been prima facia obvious, and there is no hindsight.

Regarding the arguments about the separate rejections to claims 34 and 41, the rejection to the independent claim has no deficiency as analyzed above.  Thus, the arguments are not persuasive.  


Conclusion 
No claim is allowed.   
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	
/CHARLES LOGSDON/Primary Examiner, Art Unit 1662